Citation Nr: 1243047	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  11-14 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from November 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD, and assigned a 30 percent initial rating, effective January 7, 2010 (date of receipt of claim for service connection).  The Veteran entered a notice of disagreement with the initial rating assigned.  A May 2011 rating decision during the appeal granted a 50 percent initial disability evaluation for his PTSD, also effective for the entire initial rating appeal from January 7, 2010.  The grant of a higher initial rating is not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

Although the Veteran contended that the Board hearing that his PTSD rendered him unemployable, in March 2012 he had already made a claim with the RO for a total disability rating based on individual unemployability (TDIU), which claim is currently being developed for adjudication by the RO.  For this reason, the Board will not infer jurisdiction over the claim for TDIU, and, as the claim for TDIU is  already pending claim to the RO, there is no need to refer the claim to the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, anxiety, depression, recurrent recollections, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 50 percent for PTSD have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran in February 2010 and March 2012.  The February 2010 letter explained the evidence necessary to substantiate the claim for service connection, as well as the legal criteria for entitlement to such benefits.  Both letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the appeal for a higher initial rating for PTSD, this is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision, and no additional notice is required.  Nevertheless, the March 2012 letter from VA to the Veteran explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  In 2010, 2011, and 2012, the Veteran was examined by VA in connection with the claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's initial rating appeal, including his history and evaluations.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim. 

The Veteran's appeal for a higher initial evaluation is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and the veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of PTSD since the most recent VA examination in 2012, including no assertion by the Veteran of worsening since the last VA examination.  

The Veteran in this case does not assert that his PTSD has worsened since the April 2012 VA examination; he merely asserts entitlement to a higher disability evaluation.  The Veteran has not submitted evidence of worsening, and the other evidence of record reflecting on the severity of the PTSD does not suggest that the PTSD has worsened since the last VA examination in 2012.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Legal Criteria for Rating of PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of the award when his disability may have been more severe than at other times during the course of his appeal.

The Veteran's PTSD has been initially evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher 70 percent evaluation is provided for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.   

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.   

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.   

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Analysis of Initial Rating for PTSD

The Veteran contends that a higher initial disability rating than 50 percent for PTSD is warranted.  In the notice of disagreement, he wrote that he did not think his symptoms warranted a GAF score of 60, as he had intrusive thoughts, constant anxiety, and severe difficulty in social situations.

After a review of all the evidence, lay and medical, the Board finds that for the entire initial rating period on appeal the Veteran's service-connected PTSD more nearly approximates the criteria for a 50 percent disability evaluation under Diagnostic Code 9411.  Additionally, the schedular diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Throughout the initial rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, insomnia, and intrusive thoughts.  

Treatment records from Walnut Avenue Associates indicate that the Veteran had a history of alcohol abuse but was sober and remained active in Alcoholics Anonymous (AA).  The Veteran complained of excessive sleepiness, panic attacks, night sweats, nightmares, intolerance to cold weather, and fear of death.  Mental status examination in January 2010 indicated that he was well groomed and insightful, with flashbacks, but, without evidence of suicidal ideation or psychosis.  A GAF score of 50 was assigned.  A February 2010 report indicated that sleep, energy, and appetite were good, and that he had good eye contact and cooperation.  Affect was dysthymic and he had no psychotic symptoms, suicidal ideation, or homicidal ideation.  He displayed rigidity in his thoughts, and indicated that he refused to take his medication.  The GAF score was 55.  

A February 2010 letter from the Veteran's treating social worker at the Veterans Outreach Center indicates that the Veteran sought treatment for alcoholism in 1981 from AA, and had been sober since.  The social worker indicated that the Veteran met the diagnostic criteria for severe and chronic PTSD, based on reports of marked sleep disturbance, hypervigilance, and hyperstartle response.  The social worker reported the history of the Veteran being irritable, having difficulty controlling his anger, and experiencing intrusive thoughts and anxiety, which was characterized as leading to a life of rigidity and extreme isolation.  

At the July 2010 VA examination, the Veteran reported nightmares, intrusive thoughts, hypervigilance, depression, anxiety, and occasional suicidal ideation, without intent.  He denied ritualistic behavior, delusions, and hallucinations.  The Veteran reported that he was an alcoholic for many years, but that he had been sober since 1981.  He also reported that he did not seek treatment for PTSD until recently, when motivated by VA compensation.  The Veteran indicated that he was an accountant, and worked for the IRS until starting his own firm in 1969, which is now run by his grandson.  The Veteran related that he worked 2-3 hours a day, but mostly played computer games while in the office, and only worked regularly during tax season.  The Veteran related that he lived alone since his wife's death in 1994, but he attends 3-5 AA meetings per week, cooks for himself, reads, and goes shopping and walking several times per week.  
Upon examination in July 2010, the Veteran was well groomed and oriented, his eye contact was appropriate, and there was no evidence of acute emotional distress.  The VA examiner also noted that the Veteran endorsed symptoms of recurrent and distressing dreams and thoughts, avoidance of activities and thoughts that arouse recollections, restricted affect, sleep impairment, irritability, and hypervigilance. He reported experiencing depression 5 to 7 days per week, and anxiety about once a week.  His speech was within normal limits, and there was no evidence of impaired thought processing or communication.  His affect was blunted and the Veteran's mood was irritable.  He denied memory problems and assaultive episodes.  The examiner opined that, based on the Veteran's employment history, history of psychiatric treatment, and report of PTSD symptoms, the Veteran's PTSD was mild, and had a mild impact on his somatic, affective, cognitive, behavioral, and occupational functioning.  A GAF score of 60 was assigned.  The examiner opined that the Veteran's social impairment was a severe problem, as the Veteran described himself as a loner, with limited family contacts and friendships.   The examiner also noted that the Veteran reported experiencing panic attacks, but upon further inquiry, it appeared that the Veteran was actually describing anxiety episodes.

An April 2011 VA treatment record indicates that the Veteran requested help for his PTSD; he reported intrusive thoughts, nightmares, and a past history of alcoholism, but denied suicidal ideation and did not test positive for depression.  June and July 2011 individual therapy treatment reports indicate that the Veteran was guarded, with a dysthymic mood and a blunted and irritable affect.  His grooming and hygiene were good, his speech was clear, his thought processes were logical, his memory and intellectual functioning were intact, and his insight and judgment seemed good.  There was no indication of hallucinations or delusions.  The Veteran endorsed hypervigilance, irritability and angry outbursts, sleep impairment, intrusive thoughts, and diminished interest in activities.  He denied suicidal and homicidal ideation.  June and August 2011 suicide assessment and clinic notes indicate that the Veteran had occasional suicidal thoughts, without plan, attempt, or intent; diagnoses were chronic PTSD, depression, alcohol abuse in remission, and a GAF score of 43 was assigned for serious impairment in social relationships and passive suicidal ideation.    

In May 2011, the Veteran testified before a Decision Review Officer at the RO.  According to the transcript, the Veteran complained of night sweats, panic attacks, sleep impairment, and severe social isolation.  He testified that he was a loner and had nightmares such that his wife slept in a separate room.  He also testified that he had used alcohol previously as a means to deal with his PTSD symptoms.

At the October 2011 VA examination, the Veteran was assessed as having PTSD productive of occupational and social impairment with reduced reliability and productivity, and a GAF score of 53.  The VA examiner noted that the Veteran lived alone, and reported that he was a loner, with no close friends or social life.  He does his own shopping and cooking, as well as walks, reads, and attends AA.  The Veteran reported that he still goes into the CPA office at varying times.  The Veteran's symptoms included a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, and suicidal ideation. The Veteran endorsed symptoms of recurrent and distressing dreams and recollections, avoidance of activities and thoughts that arouse recollections, diminished interest in activities, estrangement from others, restricted affect, sleep impairment, irritability, hypervigilance, and hyperstartle response.   The VA examiner opined that the Veteran's PTSD seemed similar to that at the 2010 VA examination, and that the Veteran continued to get along with his daughter and grandchildren, despite being estranged from his son.  He seemed to get out in public frequently and stayed busy with a number of activities despite his solitary nature.  His affect was restricted and his mood was irritable, but eye contact and behavior were appropriate, and impulse control and concentration were adequate.  Memory was intact, and his "panic attacks" were actually episodes of heightened anxiety once explained.  He reported occasional suicidal ideation, without intent, and frequent feelings of depression and sadness.

The Veteran was most recently afforded a VA examination in April 2012.  According to the report, the Veteran was assigned a GAF score of 55 for the PTSD symptoms, which was summarized as occupational and social impairment with reduced reliability and productivity.  The VA examiner noted that the Veteran lived alone and reported that he did his own housekeeping and cooking, but that his grandchildren assisted in lawn work.  The Veteran reported that he stopped working in 2011 after tax season.  He also reported that attended AA meetings regularly; the Veteran is a sponsor to others in AA.  The Veteran stated that he wanted an increase in his disability rating, as his PTSD is getting worse and interferes with his sleep.  Again, the examiner noted that the Veteran is a recovering alcoholic, with 32 years sobriety, and that he refused medication for his anxiety and depression due to his prior alcohol abuse.  The Veteran related experiencing symptoms of suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The Veteran endorsed symptoms of recurrent and distressing dreams and recollections, avoidance of activities and thoughts that arouse recollections, diminished interest in activities, estrangement from others, restricted affect, sleep impairment, irritability, hypervigilance, and hyperstartle response.  The VA examiner further noted that, as the Veteran is capable of living independently, with good self-care and general health, the Veteran's functional limitations in an occupational environment are not solely due to his PTSD.

An April 2012 VA general medical examination report states that the Veteran reported that he was unable to work since November 2011 due to his age and that he filed his claims for benefits in an effort to supplement his income.  The Veteran denied that his service-connected disabilities hindered his ability to obtain and maintain gainful employment. 

A May 2012 letter from the social worker at the Veteran's Outreach Center indicated that the Veteran returned there in April 2012, but had only made minimal progress for his PTSD during his treatment at the Salem VA Medical Center.

The Veteran testified at a Travel Board hearing before the undersigned in November 2012, wherein the Veteran contended that he should be rated as 70 percent disabling for his PTSD.  The Veteran testified that he had suicidal ideation, as he felt that life was not worth living.  He stated that he has lived alone since his wife died in 1994, and that it is not fun, as he is isolated and does not have any friends.  He stated that he has nightmares about killing people in Korea.  He also stated that he does not consider making a sandwich, putting dishes in the dishwasher, and making his bed to be doing his own housekeeping and cooking as per the VA examination reports.  The Veteran contended that the VA examination reports were wrong because he did not attend church, work as a sponsor for AA, shop, eat at restaurants, vacation, or visit his children and grandchildren; he testified that he watched television while he ate.  He also testified that he did not have a good life and experienced suicidal thoughts.  He stated that he no longer worked, and was unemployable, but that he went into the office to play computer games.  He also testified that his goal in seeking treatment for PTSD is to get better, but that he feels his symptoms are worse since attending treatment clinics.  The Veteran stated that he read the criteria for a 70 percent disability rating for PTSD and felt that his symptoms better correlated to that rating; he also stated that he felt that his GAF score should be around 30.  The Veteran reiterated that he gave up his CPA business to his grandson in 2011, but stated that he could not work anymore due to his PTSD "classes," which made his symptoms worse, such that he is entitled to a 70 percent rating.  The Veteran's representative noted, in questions to the Veteran, that the Veteran did not have any PTSD symptoms from his sobriety in 1981 until 2009, wherein a claim for service connection for PTSD was suggested, despite his wife's death in 1994.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire initial rating period.  The evidence shows that the Veteran does not experience genuine panic attacks, just episodic anxiety, nor does he have obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes.  As reported above, the Veteran's irritability is not unprovoked, he is alert and oriented upon examination, he is not hypervigilant, and his depression does not prevent him from functioning independently.  

The VA examiners assessed that PTSD symptoms interfered with social relationships for the Veteran.  The VA examiners assigned GAF scores of 60, 53, and 55 (in 2010, 2011, and 2012, respectively) on the basis of PTSD.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 51-60 contemplates moderate symptoms or moderate difficulty in social and occupational functioning, such as a flat affect, occasional panic attacks, few friends, conflicts with peers and co-workers.  See DSM-IV at 44-47.  The VA examination reports also indicate that the Veteran's symptoms were productive of no more than moderate occupational and social impairment, with reduced reliability and productivity due to his PTSD.  

The Board acknowledges that several VA treatment records show a GAF score of 43 in April 2011, based solely on the Veteran's report of suicidal ideation; however, GAF scores are not dispositive of the rating to be assigned, and must be considered in conjunction with the evidence of record as a whole.  In this case, the Board finds that the more specific evidence of the degree of occupational and social impairment, the evidence as to specific symptoms, and the assigned GAF scores by three examiners of 53 to 60 - before, during, and after the 43 GAF in April 2011 - are more probative of the overall disability picture.  The GAF scores of the VA examiners take into account all of the medical evidence of record, lay and objective, for the entire rating period on appeal, such that a fuller picture of the nature and history of the Veteran's PTSD is provided.  See 38 C.F.R. § 4.2 (2012) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present). 

With regard to the weight to assign the Veteran's reports of symptoms, the Board observes that the Veteran's testimony and written statements are essentially a recitation of the Diagnostic Criteria for a 70 percent rating made for the purposes of obtaining more disability compensation, rather than an accurate report of actual PTSD occupational and social impairment and symptoms.  Other than for the purpose of furthering his rating appeal, the Veteran has not regularly complained of symptomatology commensurate with a 70 percent evaluation at the VA examinations or when seeking treatment, but instead has referenced the fact that he was seeking a higher disability rating.  Similarly, the Board notes that the Veteran asserted on multiple occasions that he sought VA compensation due to the fact that he is unable to find work due to his age.

In consideration of the foregoing, the Board has considered all of the Veteran's psychiatric symptoms in reaching its decision regarding entitlement to a higher rating, as they impact occupational and social impairment.  The Board particularly notes that the Veteran's PTSD has been consistently characterized as mild to moderate, and, despite sporadic complaints of suicidal ideation and assertions unemployability, none of the VA examiners have found his PTSD to cause any impairment in activities of daily living, including occupational impairment.  While some examiners have characterized the level of social impairment as severe, based on an uncritical adoption of the Veteran's reported history that includes the assertion of unemployability and social impairment of not having many friends and being a loner, such reported history by the Veteran is inconsistent with the other evidence of record, and is not credible.  The other evidence of record shows that the Veteran maintains a good relationship with his daughter and grandchildren, was married until his wife's death in 1994, that he had his own CPA firm, he maintained client relationships until he turned it over to his grandson, and he still has client contact and shows up at the business, notwithstanding the assertion of being a loner.  

The Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Board acknowledges that the Veteran endorses suicidal ideation, but points out that the Veteran repeatedly denied having intent or a plan; the Veteran has made no suicide attempts, and there is no indication upon screening that he is at risk of harm to himself or others.  Additionally, the VA examiners assessed that the Veteran's service-connected PTSD is as previously characterized and is productive of no more than moderate effects on his activities of daily living.  For these reasons, the Board finds that a preponderance of the evidence is against an initial disability evaluation in excess of 50 percent for PTSD for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012).   The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or 

the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, anxiety, depression, recurrent recollections, sleep impairment, and difficulty in establishing and maintaining effective social relationships.  See Mauerhan, supra.  These symptoms are part of the schedular rating criteria.  The GAF scores indicated by the DSM-IV, which are some evidence of the overall degree of occupational and social impairment, are incorporated as part of the schedular rating criteria.  See 38 C.F.R. § 4.130.

The disability rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  See 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with 

PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


